Order entered December 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01462-CV

                           IN RE DANIEL PEARSON, Relator

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-05015-C

                                         ORDER
                          Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of injunction.

We DENY the motion for emergency relief. We ORDER relator to bear the costs of this

original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE